Citation Nr: 1038980	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-39 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a lower back 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a gallbladder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to October 1978, 
from September 1983 to October 1991, and from September 1998 to 
June 1999.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that decision, the RO denied entitlement to 
service connection for neck, back, and knee pain and residuals of 
gallbladder surgery.

In his December 2006 substantive appeal (VA Form 9), the Veteran 
requested a Board hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  In January 2007, he clarified that he 
wished to be scheduled for a hearing before a Decision Review 
Officer at the RO.  A hearing was scheduled for August 2007.  He 
was notified of the scheduled hearing in a July 2007 letter; 
however he failed to appear.  He has not explained his absence or 
requested to reschedule the hearing.  Thus, his appeal will be 
processed as if he withdrew the hearing request.  38 C.F.R. 
§ 20.704(d) (2009).

The issue of entitlement to service connection for a 
bilateral foot disability has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McLendon, 20 Vet. App. at 83.

VA treatment records, including VA X-ray and MRI reports dated in 
July, September, and December 2003, and a January 2008 
examination report from Pinehurst Surgical Clinic (Pinehurst) 
reveal that the Veteran has been diagnosed as having 
osteoarthritis of the knees and degenerative changes of the 
cervical spine and lumbosacral spine.  Also, a December 2003 VA 
X-ray report indicates that the Veteran was diagnosed as having 
possible status post cholecystomy.  Thus, there is evidence of 
current neck, lower back, bilateral knee, and gallbladder 
disabilities.

The Veteran's service treatment records indicate that in December 
1987 he was diagnosed as having chronic lower back pain.  In his 
February 2004 claim (VA Form 21-526) he reported that he was 
treated in service for neck, lower back, and knee pains beginning 
in April 1984 and gallbladder problems from September 1988 to 
August 1990.  In his January 2005 notice of disagreement and in 
an August 2005 statement he reported that he underwent 
gallbladder surgery at Landstuhl Army Hospital (Landstuhl) in 
1990 and that he was treated for knee problems at the Kleber 
Clinic while stationed in Kaiserslautern, Germany.  Furthermore, 
in an April 2006 statement he reported that he was treated for 
lower back and knee pains at Landstuhl from 1987 to 1991.

An October 2003 VA primary care treatment note reveals that the 
Veteran reported diffuse back pains and knee pains and includes 
an opinion that the Veteran's duties as a parachutist in service 
were undoubtedly part of the etiology of his chronic pain.  The 
January 2008 examination report from Pinehurst includes an 
opinion that the Veteran's bilateral knee disability was possibly 
related to his military service.  

Furthermore, in his August 2005 statement, the Veteran reported 
that he had continued to experience neck, lower back, bilateral 
knee, and gallbladder problems ever since service.  Given the 
above evidence and the low threshold for finding a possible 
association between a current disability and service, the 
evidence indicates that the Veteran has current neck, lower back, 
and bilateral knee disabilities that may be associated with his 
service and that he may have a current gallbladder disability 
that may be related to service.  

As there is evidence of current neck, lower back, bilateral knee, 
and gallbladder disabilities, in-service neck, lower back, 
bilateral knee, and gallbladder symptoms, evidence as to 
continuity of symptomatology, and clinical evidence indicating 
that the Veteran's current lower back and bilateral knee 
disabilities may be related to service, VA's duty to obtain 
examinations as to the etiology of the current neck, lower back, 
and bilateral knee disabilities and as to the nature and etiology 
of any current gallbladder disability is triggered.  Such 
examinations are needed to obtain medical opinions as to the 
relationship of the Veteran's current neck, lower back, and 
bilateral knee disabilities to service and to determine whether 
the Veteran has a current gallbladder disability that is related 
to service.

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to 
assist includes a duty to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody.  
38 C.F.R.
§ 3.159(c)(4).  

The Veteran has reported that he was treated for gallbladder, 
lower back, and knee problems at Landstuhl beginning in 1987 and 
that he was treated for knee problems at the Kleber Clinic in 
Kaiserslautern, Germany.  VA has a duty to attempt to obtain 
these records. 38 U.S.C.A. § 5103A(b),(c).



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all necessary steps 
to obtain and associate with the claims 
file all treatment records from Landstuhl 
Army Hospital and the Kleber Clinic for 
neck, lower back, bilateral knee, and 
gallbladder symptoms.

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file.

2.  After any additional treatment records 
have been obtained and associated with the 
Veteran's claims file, schedule him for a 
VA examination to determine the etiology of 
his current neck disability.  All indicated 
tests and studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
current neck disability had its onset in 
service or in the year immediately after 
any period of active service, is related to 
his in-service neck symptoms, or is 
otherwise the result of a disease or injury 
in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

3.  After any additional treatment records 
have been obtained and associated with the 
Veteran's claims file, schedule him for a 
VA examination to determine the etiology of 
his current lower back disability.  All 
indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
current lower back disability had its onset 
in service or in the year immediately after 
any period of active service, is related to 
his in-service lower back symptoms, or is 
otherwise the result of a disease or injury 
in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

4.  After any additional treatment records 
have been obtained and associated with the 
Veteran's claims file, schedule him for a 
VA examination to determine the etiology of 
his current bilateral knee disability.  All 
indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
current bilateral knee disability had its 
onset in service or in the year immediately 
after any period of active service, is 
related to his in-service knee symptoms, or 
is otherwise the result of a disease or 
injury in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

5.  After any additional treatment records 
have been obtained and associated with the 
Veteran's claims file, schedule him for a 
VA examination to determine the nature and 
etiology of any current gallbladder 
disability.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
gallbladder disability had its onset in 
service, is related to the Veteran's in-
service gallbladder symptoms, or is 
otherwise the result of a disease or injury 
in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

6.  The AOJ should review the examination 
reports to ensure that they contain the 
information requested in this remand and 
are otherwise complete.

7.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case. Thereafter, the case 
should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

